Citation Nr: 0731253	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-15 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA compensation and pension 
benefits in the amount of $27,880.30 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was notified in a December 2005 letter that an 
overpayment of VA compensation and pension benefits had been 
created in the amount of $27,880.30.  The Board is of the 
opinion that the veteran's September 2006 written statement 
can be construed as expressing disagreement with the validity 
of that debt.  38 C.F.R. § 20.201 (2006).  Therefore, the 
Board finds that the veteran has filed a timely notice of 
disagreement.  The United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to the issue of whether an overpayment of VA 
compensation and pension benefits in the amount of $27,880.30 
was properly created.  38 C.F.R. § 19.26 (2006).  The veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of whether an overpayment of 
VA compensation and pension benefits in the 
amount of $27,880.30 was properly created.  
All appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



